Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                            DETAILED ACTION
1. The following is a NON-FINAL Office Action in response to the communicationreceived on 07/29/22. Claims 1-21 are now pending in this application. 
2. A request for continued examination (RCE) under 37 CFR 1.114, including thefee set forth in 37 CFR 1.17(e), was filed in this application AFTER FINAL rejection.Since this application is eligible for continued examination under 37 CFR 1.114, and thefee set forth in 37 CFR 1.17(e) has been timely paid, the FINALITY of the previousOffice Action has been WITHDRAWN pursuant to 37 CFR 1.114. Applicant'ssubmission filed on 07/29/22 has been entered. 
Response to Amendments 
3. Applicants Amendment has been acknowledged in that: Claims 1-2, 8, 13, 16, 18, 20-21 have been amended; hence such, claims 1-21 are now pending in this application. 



                                            RESPONSE TO ARGUMENTS
Applicant argues#1 
Claim Interpretation The Office Action asserts that claim 18 recites “limitations directed to intended use language.” Office Action at 15. Without acquiescing to this assertion, claim 18 is currently amended in a manner that obviates the interpretation.
 Examiner Response 
The Claim Interpretation section is withdrawn.
Applicant argues#2 
Claim Rejections - 35 U.S.C. § 112 The Office Action rejects claims 1-17 under 35 U.S.C. 112(b) as allegedly being indefinite. By this Amendment, independent claims 1 and 13 are amended responsive to this rejection. Withdrawal of the rejection is respectfully requested. 
Examiner Response 
The 35 U.S.C 112 rejection for claims 1-17 is hereby withdrawn.



Applicant argues#3 
Applicant respectfully submits the claims are not directed to the abstract idea as they integrate the alleged abstract idea into a practical application by their improvements to technology and/or amount to significantly more than the abstract idea. For example, currently amended independent claim 1 provides improvements to the relevant technology at least owing to the following recitations: the set of data collection and monitoring services continuously monitors a condition of a collateral for the set of loans, the second artificial intelligence system manages the consolidation based on an expected outcome of a consolidation activity that is predicted by the predictive model based on: the training from the training set of electronically recorded interactions, and the condition of the collateral as continuously monitored by the set of data collection and monitoring services e the second artificial intelligence system manages the consolidation by: automatically setting conditional steps and executing the conditional steps based on the condition of the collateral as continuously monitored by the set of data collection and monitoring services wherein the conditional steps include: facilitating a renegotiation of a term of the set of loans; and updating the training set of electronically recorded interactions based on an outcome of the renegotiation, the at least one processor further trains the predictive model of the second artificial intelligence system on the updated training set of electronically recorded interactions.


 Thus, example embodiments in accordance with claim 1 may (a) continuously monitor a condition of a collateral for the loans using the set of data collection and monitoring services, (b) base a predictive model’s predictions on the continuously monitored condition of the collateral and training from a training set of electronically recorded interactions, (c) manage the consolidation based on an expected outcome of a consolidation activity as predicted by the predictive model, (d) automatically set and execute conditional steps based on the condition of the collateral, as continuously monitored by the data collection and monitoring services, where these steps include facilitating a renegotiation and updating the training set based on an outcome of the renegotiation, and (e) further train the predictive model on the updated training set. As instructed by MPEP 2106.04(d), “[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Applicant submits that independent claim 1, as currently amended, provides improvements to technology and clearly imposes meaningful limits on any judicial exception such that the claim incorporates any alleged judicial exception into a practical application. Applicant therefore submits that independent claim 1 is patent eligible at least under Step 2A, Prong Two. Currently amended independent claims 13 and 18 recite similar features and are patent eligible for similar reasons.


Examiner Response
Examiner respectfully disagrees.
The limitations, (monitors a condition of a collateral for the set of loans; manages the consolidation based on an expected outcome of a consolidation activity that is predicted; manages the consolidation by: automatically setting conditional steps and executing the conditional steps based on the condition of the collateral as continuously monitored, wherein the conditional steps include: facilitating a renegotiation of a term of the set of loans) is part of the identified abstract idea.
The robotic process automation system, the processor, the data collection and monitoring service, and the first and second artificial intelligence systems, which includes a predictive model are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
The training a set of electronically recorded interactions between entities by the first and second artificial intelligence systems and the processor training the predictive model of the second artificial intelligence system on the updated training set is generally linking the identified abstract idea to a particular technology (artificial intelligence and predictive modelling technology), see MPEP 2106.05(h).
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Furthermore there is no improvement to the predictive model, which is part of the second artificial intelligence system. The claims do not recite, how the predictive model is improved upon. 
Therefore there are no additional elements in the claims that are indicative of integration into a practical application.
The rejection is maintained.
 Applicant argues#4
Furthermore, under Step 2B, Applicant submits that the claims contain additional elements constituting significantly more than the alleged abstract idea. For example, MPEP 2106.07(a)(1) instructs that “ Examiners should keep in mind that the courts have held computer- implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic.” Applicant submits that the features recited by currently amended independent claim 1 are not generic computer components. Applicant further submits that to the extent the elements recited by amended independent claims 1, 13, and 18 are individually generic, they, in combination, collectively perform the non-generic computer functions as described above and are patent eligible. Applicant therefore submits that independent claim 1 is also patent eligible under Step 2B. Currently amended independent claims 13 and 18 recite similar features and are patent eligible for similar reasons. Withdrawal of the 35 U.S.C. 101 rejection is respectfully requested. 
Examiner Response
Examiner respectfully disagrees.
This argument has been addressed above with respect to Applicant argues#3 above, with respect to the additional elements being generic computing components.
Also refer to 35 U.S.C 101 rejection below.
The rejection is maintained.



Applicant argues#5 
Applicant submits that the applied references fail to disclose or render obvious numerous features of independent claim 1 as currently amended. For example, the Office Action relies on IEEE for allegedly disclosing the second artificial intelligence system as previously recited by claim 1. Office Action at 26. IEEE describes a “study [that] uses the data from the Lending Club to predict the default risk of online P2P loans” and various “prediction models.” IEEE at ' To expedite prosecution, Applicant treats these rejections as post-AIA  35 U.S.C. 103 rejections, rather than pre-AIA  35 U.S.C. 103(a). However, as best understood by Applicant, IEEE fails to disclose many features of the second artificial intelligence system as currently amended. For example, as best understood by Applicant, Showalter fails to disclose that “the second artificial intelligence system manages the consolidation based on an expected outcome of a consolidation activity that is predicted by the predictive model based on: the training from the training set of electronically recorded interactions, and the condition of the collateral as continuously monitored by the set of data collection and monitoring services,” or that “the second artificial intelligence system manages the consolidation by: automatically setting conditional steps and executing the conditional steps based on the condition of the collateral as continuously monitored by the set of data collection and monitoring services,” or that “the conditional steps include: facilitating a renegotiation of a term of the set of loans; and updating the training set of electronically recorded interactions based on an Application No. 16/998,910 Continuation Sheet (PTOL-303) term of the set of loans; and updating the training set of electronically recorded interactions based on an outcome of the renegotiation,” or that “the at least one processor further trains the predictive model of the second artificial intelligence system on the updated training set of electronically recorded interactions.” Applicant therefore respectfully submits that currently amended independent claim 1 is allowable over the applied references. Currently amended independent claim 18, which recites similar features and is rejected based on the same references, is allowable for similar reasons. Applicant also submits that the applied references fail to disclose or render obvious numerous features of independent claim 13 as currently amended. For example, the Office Action relies on Silberman for allegedly disclosing “collecting ... a training set of electronically recorded interactions, between entities for a set of loan consolidation transactions” and “training ... an artificial intelligence system, on the training set of electronically recorded interactions to classify a set of loans as candidates for consolidation” Office Action at 40-41. While Silberman does disclose, e.g., “a classifier (e.g., machine learning model)” (4 [0055 ]), as best understood by Applicant, Silberman fails to disclose the features as now recited by currently amended independent claim 13, and the other applied references fail to cure the deficiencies of Silberman at least for reasons similar to those discussed above for independent claims 1 and 18. Applicant therefore submits that currently amended independent claim 13 is allowable over the applied references. In addition, the dependent claims are allowable at least due to their respective dependencies from allowable independent claims 1, 13, and 18, as well as for the additional features that they recite.
Examiner Response 
The 35 U.S.C 103 rejections are hereby withdrawn.

                                 Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.     Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system, method, and apparatus which are one of the statutory categories of invention. (Step 1: YES).
Representative Claim 1 recites the limitations of:  
           A robotic process automation system for consolidating a set of loans, comprising:
	at least one processor;			a set of data collection and monitoring services that executes on the at least one processor and collects:
information about a set of loans and a training set of electronically recorded interactions between entities for a set of loan consolidation transactions; 																a first artificial intelligence system that executes on the at least one processor  and is trained, by the at least one processor, on the training set of electronically recorded interactions and classifies a set of loans as candidates for consolidation based on the training set of electronically recorded interactions, and 
a second artificial intelligence system including a predictive model that is trained by the at least one processor  on  the training set of electronically recorded interactions  and manages consolidation of at least a subset of the set of the classified loans on behalf of a party to the consolidation,
wherein the set of data collection and monitoring services continuously monitors a condition of a collateral for the set of loans;
wherein the second artificial intelligence system manages the consolidation based on an expected outcome of a consolidation activity that is predicted by the predictive model based on: 
 the training from the training set of electronically recorded interactions, and the condition of the collateral as continuously monitored by the set of data collection and monitoring services; and 
wherein the second artificial intelligence system manages the consolidation by: 	automatically setting conditional steps and executing the conditional steps based on the condition of the collateral as continuously monitored by the set of data collection and monitoring services,
 wherein the conditional steps include: 
facilitating a renegotiation of a term of the set of loans; and
 updating the training set of electronically recorded interactions based on an outcome of the renegotiation, wherein the at least one processor further trains the predictive model of the second artificial intelligence system on the updated training set of electronically recorded interactions.
Claims 13, 18 recite substantially similar subject matter, and therefore are analyzed together with claim 1.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction, steps for consolidating a set of loans (consolidating a set of loans; information about a set of loans and classifies a set of loans as candidates for consolidation; and manages consolidation of at least a subset of the set of the classified loans on behalf of a party to the consolidation, and monitoring services continuously monitors a condition of a collateral for the set of loans; manages the consolidation based on an expected outcome of a consolidation activity that is predicted; manages the consolidation by: automatically setting conditional steps and executing the conditional steps based on the condition of the collateral as continuously monitored;  wherein the conditional steps include: facilitating a renegotiation of a term of the set of loans)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claims 1, 13, 18 recites an abstract idea.
(Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 1 includes the following additional elements:
A robotic process automation system, a processor, a set of data collection and monitoring service, a first and second artificial intelligence system, the second artificial intelligence model includes a predictive model, and training a set of electronically recorded interactions between entities.
The robotic process automation system, the processor, the data collection and monitoring service, and the first and second artificial intelligence systems including the predictive model are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
The training a set of electronically recorded interactions between entities by the first and second artificial intelligence systems and the processor training the predictive model of the second artificial intelligence system on the updated training set is generally linking the identified abstract idea to a particular technology (artificial intelligence and predictive modelling technology), see MPEP 2106.05(h).
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 13, 18 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 13,18 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-12, 14-17, 19-21 which further define the abstract idea that is present in their respective independent claims 1, 13, 18 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-12, 14-17, 19-21 are directed to an abstract idea. Thus, claims 1-21 are not patent-eligible.

                                                 CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        8/27/2022